Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the phrases "the cross channel 124" in paragraph [0022] should be replaced with -- the cross channel 132 --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 5 and 9 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bright, US 2,974,383.
Regarding Claim 1, Bright discloses an edge protector [that is configured to secure onto an edge of a component], the edge protector comprising: a main shrouding body 1 that includes a first wall (see figure 2) connected to a second wall (see figure 2) by a connecting wall (between said first and second walls), wherein an open-ended passage (between the walls) is defined between the first wall, the second wall, and the connecting wall (see figure 2); a first securing clamp 3 extending inwardly into the passage from the first wall (figures 2 and 3); and a second securing clamp 3 that 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the edge protector, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the clip disclosed by Bright (US 2,974,383), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Bright discloses the edge protector of claim 1, further comprising at least one cutout 2 formed in at least one of the first wall or the second wall.
Regarding Claim 3, Bright discloses the edge protector of claim 2, wherein the at least one cutout (2) comprises a first cutout 2 formed in the first wall (figures 1 - 3), and a second cutout 2 formed in the second wall (figures 1 - 3).
Regarding Claim 4, Bright discloses the edge protector or claim 2, wherein the at least one cutout (2) comprises a first plurality of cutouts (see figure 1) formed in the first wall, and a second plurality of cutouts (2) formed in the second wall (on the other side opposite to the first wall).

Regarding Claim 9, Bright discloses the edge protector of claim 1, further comprising at least one interior clamp 3 extending from at least one of the first wall or the second wall into the passage.
Regarding Claim 10, Bright discloses the edge protector of claim 9, wherein the at least one interior clamp (3) comprises interior clamps 3 on opposite sides of a central channel (between the clamps 3 in figure 1) in front of a cross channel (the narrower channel above said central channel) of a cutout 2.
Regarding Claim 11, Bright discloses the edge protector of claim 9, wherein the at least one interior clamp (3) comprises a resilient upstanding beam having a clasping front edge (see figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bright, US 2,974,383.
Regarding Claim 12, Bright discloses the edge protector of claim 1 except for wherein the main shrouding body is **integrally molded** and formed as a single piece of injection-molded plastic. It is known in the art to utilize plastic material as a substitute In re Leshin, 125 USPQ 416.
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Allowable Subject Matter
Claims 6 - 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an edge protector comprising at least one canted channel (134) extending from at least one end of the cross channel (132) in combination with the other structural elements of Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             
/Robert Sandy/           Primary Examiner, Art Unit 3677